 



Exhibit 10.5

VCA ANTECH, INC.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022

March 3, 2003

Neil Tauber
C/o VCA Antech, Inc.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022

Dear Neil:

     Reference is made to the employment agreement between you and VCA Antech,
Inc. (“VCA Antech”) dated September 20, 2000 (the “Employment Agreement”).

     1.     Termination of Employment.

          1.1 Following the expiration of the term of the Employment Agreement,
as the same may be amended from time to time, if your employment with VCA Antech
terminates for any reason other than for “Cause” (as defined herein), then you
shall be entitled to receive (i) on the date of termination, a lump sum payment
equal to all accrued and unpaid salary and other compensation payable to you by
VCA Antech and all accrued and unpaid vacation and sick pay payable to you by
VCA Antech with respect to services rendered by you to VCA Antech through the
date of termination; and (ii) either in a lump sum payment within 30 days of the
date of termination or in twelve equal monthly installments (which shall be at
the sole option of VCA Antech), the amount you would have earned as a base
salary during the twelve months following the date of termination, provided
however, that amount shall be reduced by the amount of any payments to be paid
to you under any long-term disability insurance policy maintained by VCA Antech
for your benefit; and (iii) continued medical insurance for you and your
dependents for the twelve month period following the date of termination.

          1.2 For purposes of this letter agreement, “Cause” shall mean

          (i) your conviction (including any plea of guilty or no contest) of
(x) any misdemeanor or felony involving the embezzlement, theft or
misappropriation of monies or other property of VCA Antech, or (y) any felony
involving the theft or misappropriation of monies or other property or any crime
of moral turpitude; or

          (ii) your willful and continued neglect of your duties, but only if
such neglect continues for thirty (30) days following receipt by you of written
notice from VCA Antech specifying that breach and demanding that you cease those
activities. Your duties and responsibilities include those customarily vested in
the office of senior vice president, performed subject to the direction and
control of the Chief Executive Officer of VCA Antech and performed by devoting
your business time, energy and efforts faithfully and diligently to promote the
interests of VCA Antech.

 



--------------------------------------------------------------------------------



 



     2.     Termination of Agreement. If your employment with VCA Antech
terminates for any reason prior to the expiration of the term of the Employment
Agreement, then no payments or other benefits shall be owing under this letter
agreement, and this letter agreement shall be null and void and of no further
force or effect.

     3.     Miscellaneous. This letter agreement is effective as of the date
hereof. This letter agreement contains the entire understanding of the parties
to it relating to the subject matter hereof and cannot be changed or terminated
except in writing signed by both you and VCA Antech. This letter agreement has
been made and entered into in the state of California and shall be construed in
accordance with the laws of the State of California without regard to the
conflict of laws principles thereof. This letter agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument. This letter
agreement and all obligations and benefits hereunder shall bind and inure to the
benefit of you and VCA Antech, and our respective affiliates, and their
respective successors and assigns. No amendment or waiver of any term of this
letter agreement shall be effective unless made in writing.

     If the foregoing correctly reflects our understanding and agreement, please
execute this letter agreement in the space provided below.

              VCA Antech, Inc.               By:   /s/  Robert L. Antin

--------------------------------------------------------------------------------

Robert L. Antin
Chief Executive Officer           Acknowledged and Agreed
to this 3rd day of
March, 2003                   /s/  Neil Tauber

--------------------------------------------------------------------------------

Neil Tauber        

 